[Cite as Briggs v. Franklin Pre-Release Ctr., 2014-Ohio-2477.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           MADISON COUNTY




SAMANTHA J. BRIGGS,                                     :
                                                                 CASE NO. CA2013-10-035
        Appellant,                                      :
                                                                      OPINION
                                                        :              6/9/2014
    - vs -
                                                        :

FRANKLIN PRE-RELEASE                                    :
CENTER, et al.,
                                                        :
        Appellees.
                                                        :



         CIVIL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                            Case No. CVD20120016



Larrimer and Larrimer, Thomas L. Reitz, 165 North High Street, Columbus, Ohio 43215, for
appellant

Isaac, Wiles, Burkholder and Teetor, J. Miles Gibson, Two Miranova Place, Suite 700,
Columbus, Ohio 43215, for appellee, Franklin Pre-Release Center, Department of
Rehabilitation & Corrections

Mike DeWine, Ohio Attorney General, 30 East Broad Street, Columbus, Ohio 43215, for
appellee, Administrator, Bureau of Workers' Compensation

Justine S. Casselle, Assistant Attorney General, 150 East Gay Street, 23rd Floor, Columbus,
Ohio 43215, for appellee, Administrator, Bureau of Workers' Compensation



        M. POWELL, J.

        {¶ 1} Plaintiff-appellant, Samantha Briggs, appeals the decision of the Madison
                                                                    Madison CA2013-10-035

County Court of Common Pleas granting judgment notwithstanding the verdict in favor of

defendants-appellees, Franklin Pre-Release Center and Stephen Buehrer, the administrator

of the Bureau of Workers' Compensation (BWC). For the reasons detailed below, we affirm

the decision of the trial court.

        {¶ 2} Briggs was employed as a corrections officer at the Franklin Pre-Release

Center, a facility operated by the Ohio Department of Rehabilitation and Correction, located

in Madison County, Ohio. On December 9, 2010, Briggs was receiving Advanced Survival

Training in the course of her employment. The training was designed to enhance Briggs'

ability to deal with unruly inmates. During the course of the training, Briggs was injured when

two adult males fell on top of her during an exercise and her head was pulled violently to the

left.

        {¶ 3} As a result of that incident, Briggs filed a workers' compensation claim for the

following injuries: sympathetic dystrophy of left upper limb, brachial plexus injury, and major

depression. The claim for those three conditions was subsequently approved by the BWC.

Thereafter, Briggs sought to amend her claim to include additional conditions relating to her

spine and back, including a C3-4 disc protrusion and T4-7 syrinx.1 That claim for additional

conditions, however, was denied by the BWC. Briggs appealed that decision to the Madison

County Court of Common Pleas.

        {¶ 4} On June 25, 2013, a jury trial was held on the issue of Briggs' T4-7 syrinx only.

At the close of Briggs' case-in-chief, appellees moved for a directed verdict, which the trial

court denied. Following the presentation of appellees' evidence, the case was submitted to

the jury. The jury found in favor of Briggs finding that the workplace incident substantially

aggravated the pre-existing T4-7 syrinx.




                                              -2-
                                                                                   Madison CA2013-10-035

        {¶ 5} Subsequently, appellees filed a joint motion for Civ.R. 50(B) judgment

notwithstanding the verdict because Briggs failed to present any evidence that her T4-7

syrinx "was either caused by the relevant incident or pre-existed the incident and was

substantially aggravated by it." On October 17, 2013, the trial court granted appellees'

motion for judgment notwithstanding the verdict and entered judgment in favor of appellees.

Briggs now appeals, raising a single assignment of error for review.

        {¶ 6} THE TRIAL COURT ERRED TO THE PREJUDICE OF THE APPELLANT

WHEN IT          GRANTED THE               DEFENDANT'S            (SIC) MOTION FOR JUDGMENT

NOTWITHSTANDING THE VERDICT.

        {¶ 7} In her sole assignment of error, Briggs argues the trial court incorrectly

construed her expert's testimony when it granted judgment notwithstanding the verdict.

Briggs' argument revolves around the testimony of her expert witness, who testified: "[a]gain,

without a pre-event MRI, I -- it is impossible to say for sure that the event caused the syrinx.

However, again, it's my opinion that if it was not causative it was at least -- it aggravated or

significantly aggravated the syrinx if it was there prior to the event." Because Briggs

presented dual theories of recovery, i.e., the T4-7 was either caused by the workplace

incident or substantially aggravated by the incident, she argues the trial court improperly

concluded that the expert witness testimony she presented was insufficient to establish that

her T4-7 syrinx pre-existed the workplace incident and was substantially aggravated by the

incident. We find Briggs' argument is without merit.

        {¶ 8} We review a trial court's decision on a motion for directed verdict or judgment

notwithstanding the verdict de novo. Citibank, N.A. v. Ebbing, 12th Dist. Butler No. CA2012-




1. A syrinx is an abnormal accumulation of fluid in the spine or a "fluid filled cavity in the spinal cord." Because
Briggs' syrinx is between the fourth and seventh thoracic vertebrae, we will refer to that condition as a T4-7
syrinx.
                                                        -3-
                                                                      Madison CA2013-10-035

12-252, 2013-Ohio-4761, ¶ 52. A favorable ruling on either motion is not easily obtained.

Phipps v. Internatl. Paper Co., 12th Dist. Clinton No. CA2013-02-003, 2013-Ohio-3994, ¶ 10.

The standard for granting a motion for judgment notwithstanding the verdict is the same as

that for granting a motion for directed verdict. Choate v. Tranet, Inc., 12th Dist. Warren No.

CA2005-09-105, 2006-Ohio-4565, ¶ 48.

       {¶ 9} That is, when considering either motion, the evidence adduced at trial and the

facts established by admissions in the pleadings and in the record must be construed most

strongly in favor of the party against whom the motion is made. Phipps at ¶ 11; Choate at ¶

48. If the court finds that reasonable minds could not differ as to any determinative issue,

then the court must sustain the motion. Ebbing at ¶ 53. If, on the other hand, there is

substantial competent evidence to support the nonmoving party, upon which reasonable

minds might reach different conclusions, the motion must be denied. Id.

       {¶ 10} "A workers' compensation claimant seeking the right to participate for an injury

arising from an industrial accident must show by a preponderance of the evidence, medical

or otherwise, the existence of a direct and proximate causal relationship between the

accident and the injury." Phipps at ¶ 12; Cook v. Mayfield, 45 Ohio St.3d 200, 204 (1989).

Injuries covered by workers' compensation do not include "condition[s] that pre-existed an

injury unless [the] preexisting condition is substantially aggravated by the injury." R.C.

4123.01(C)(4); Strickler v. Columbus, 10th Dist. Franklin No. 13AP-464, 2014-Ohio-1380, ¶

8. Pursuant to R.C. 4123.01:

              Such a substantial aggravation must be documented by objective
              diagnostic findings, objective clinical findings, or objective test
              results. Subjective complaints may be evidence of such a
              substantial aggravation. However, subjective complaints without
              objective diagnostic findings, objective clinical findings, or
              objective test results are insufficient to substantiate a substantial
              aggravation.

       {¶ 11} In the present case, the jury found in favor of Briggs on the basis that her T4-7
                                               -4-
                                                                     Madison CA2013-10-035

syrinx was a pre-existing condition that was substantially aggravated by the workplace

incident occurring on December 9, 2010. Although given the option, the jury did not find that

the workplace incident caused the syrinx. Accordingly, during trial Briggs was required to

present evidence that the condition, the T4-7 syrinx, existed prior to the date of injury, and

the injury substantially aggravated the pre-existing condition. See Strickler at ¶ 8; R.C.

4123.01(C)(4). It is undisputed that Briggs was neither diagnosed with a T4-7 syrinx, nor

given an MRI prior to the workplace incident. Rather, the first time that Briggs was diagnosed

with a T4-7 syrinx was following the workplace incident.

       {¶ 12} As noted by other appellate courts considering this issue, "[i]n cases where the

pre-injury condition is asymptomatic, providing an initial reference point becomes difficult,

especially where the pre-existing condition has never been diagnosed." Lake v. Anne Grady

Corp., 6th Dist. Lucas No. L-12-1330, 2013-Ohio-4740, ¶ 20. "Lack of pre-injury evidence,

however, does not preclude a claimant from establishing the existence of a pre-existing

condition." Strickler at ¶ 8; Lake at ¶ 20.

       {¶ 13} For example, in Brate v. Rolls-Royce Energy Sys., Inc., 5th Dist. Knox No.

12CA000001, 2012-Ohio-4577, the Fifth Appellate District reversed the trial court's grant of

summary judgment to the employer on the claimant's claim for substantial aggravation of pre-

existing osteoarthritis of the right knee. Id. at ¶ 39. In so doing, the court noted that there

was no objective evidence of the claimant's osteoarthritis prior to his workplace incident, but

found that the claimant's treating physician had testified that during the post-injury diagnostic

arthroscopy, he had observed osteoarthritic changes that were of "advanced pathology," from

which he concluded that the claimant suffered from osteoarthritis prior to his injury. Id. at ¶

31. The court held that this testimony, along with expert testimony that the workplace

incident worsened the claimant's osteoarthritis, was sufficient to overcome the employer's

motion for summary judgment. Id. at ¶ 38.
                                               -5-
                                                                       Madison CA2013-10-035

       {¶ 14} Similarly, like the treating physician in Brate, the treating physician in Bohl v.

Cassens Transp. Co., 3d Dist. Seneca No. 13-11-36, 2012-Ohio-2248, referred to post-injury

evidence to explain his basis for concluding that the claimant's cervical degenerative disc

disease pre-dated the claimant's injury. In analyzing whether claimant had produced

sufficient evidence under R.C. 4123.01(C)(4) to overcome the employer's motion for a

directed verdict, the court noted that claimant's doctor had testified that bone spurs seen on

claimant's post-injury MRI and x-rays "took years to develop and were there before the

January 2010 injury," and, accordingly, opined that claimant suffered from degenerative

cervical disc disease. Id. at ¶ 25. The Third District Court of Appeals relied on this

testimony, along with the physician's opinion that substantial aggravation had occurred and

the declining results of range-of-motion tests, to conclude that the claimant had proven a

substantial aggravation of a pre-existing condition. Id. at ¶ 32.

       {¶ 15} However, unlike Brate and Bohl, the Tenth District Court of Appeals in Strickler

v. Columbus, 10th Dist. Franklin No. 13AP-464, 2014-Ohio-1380, affirmed a trial court's

decision to grant judgment in favor of an employer based on a similar situation to the case at

bar. In Strickler, claimant was injured when she slipped on shell casings and cracked her

right knee on the concrete floor while at the police firing range. Id. at ¶ 2. Thereafter,

claimant filed a claim for compensation and benefits with the BWC. The BWC allowed the

claim in part, but disallowed the claim with regard to the conditions of "right knee chondral

fracture," "osteoarthritis right knee," and "substantial aggravation of pre-existing osteoarthritis

right knee." Id. at ¶ 5.

       {¶ 16} At trial, the parties disputed whether claimant had osteoarthritis in her right

knee prior to the April 18, 2007 injury. Id. at ¶ 11. Prior to the injury, claimant had never

experienced pain, instability, or stiffness in her right knee. Id. As a consequence, no medical

professional had diagnosed claimant with arthritis of the right knee before April 18, 2007, and
                                                -6-
                                                                           Madison CA2013-10-035

no x-rays or MRI scans of claimant's right knee predated the injury. Id.

       {¶ 17} In affirming the decision of the trial court granting judgment in favor of

employer, the court noted that, claimant "did not provide any evidence akin to that introduced

in Brate or Bohl." Id. at ¶ 13. In so doing, the court analyzed the testimony presented by

claimant's treating physician who "testified repeatedly that [claimant's] post-fall symptoms

resulted, in part, from the substantial aggravation of pre-existing osteoarthritis." Id. As such

the court recognized that, "[i]mplicit in this testimony is [physician's] opinion that [claimant]

had osteoarthritis in her right knee prior to her injury." Id. However, unlike the physicians in

Brate and Bohl, the court explained that "claimant's physician never explained why he held

this opinion." Id. In fact, the court further noted that the only evidence establishing a

possible explanation came from the claimant herself who testified "that her May 11, 2007

MRI scan showed arthritis in her right knee and she 'was told * * * it just can't appear

overnight, so I had to have it before [the April 18, 2007 fall].'" Id. As such, the court held that

the trial court had an "objectively present" reason to disregard the testimony presented by

claimant's physician because he "failed to explain the basis on which he arrived at his opinion

that [claimant's] arthritis pre-existed her fall." Id. at ¶ 15.

       {¶ 18} Based on our review of the evidence, we find that Briggs failed to present any

evidence that her condition, the T4-7 syrinx, existed prior to the workplace incident. To show

that her claim for the T4-7 syrinx was compensable, Briggs presented the testimony of Dr.

Victoria Lawson. Dr. Lawson is a board-certified neurologist who treated Briggs both prior to
                                      2
and after the workplace incident. Dr. Lawson testified that Briggs' T4-7 syrinx was either

caused by the workplace incident, or was a substantial aggravation of a pre-existing T4-7




2. The record reflects that Briggs first saw Dr. Lawson in July of 2010. Dr. Lawson stated that Briggs
complained of itching toes. Following a complete examination, Dr. Lawson testified that she was unable to
diagnose Briggs with any underlying disorder.
                                                  -7-
                                                                      Madison CA2013-10-035

syrinx. However, Dr. Lawson was unable to provide any testimony besides vague and

speculative conclusions regarding Briggs' T4-7 syrinx. For example, Dr. Lawson testified:

              Q.     Okay. Next question is, based upon a reasonable degree
              of medical probability, based upon your examination of [Briggs],
              your objective clinical tests, and the objective diagnostic testing,
              and the history given to you, can you give an opinion regarding
              the syrinx at T4 to T7?

              A.     Again, without a pre-event MRI, I -- it is impossible to say
              for sure that the event caused the syrinx. However, again, it's my
              opinion that if it was not causative it was at least -- it aggravated
              or significantly aggravated the syrinx if it was there prior to the
              event.

              And that's based on exam findings that clearly changed; a clinical
              presentation that clearly changed; the nature of the injury, again,
              referring to forced version of the head and immediate symptoms
              thereafter.

In further elaborating on this point, Dr. Lawson testified:

              Q.      What clinical presentation change do you find important?

              A.    The most important was the new finding of sensory
              abnormalities on [the] exam, the subsequent finding of clear
              temperature and color changes in the arm, as well as edema that
              was noted on subsequent notes.

              ***

              Q.    Okay. Are there any other health conditions that possibly
              cause the same symptoms?

              A.     Yes.

              Q.     What?

              A.     A reflex sympathetic dystrophy [RSD].

              Q.     Does [Briggs] have that?

              A.     Yes.

              Q.      Okay. If RSD and syrinx have similar components to the
              pain complaints and their manifestations, how are you able to
              state to a reasonable degree of medical probability that the
              syrinx is new and different than the RSD?

                                               -8-
                                                                       Madison CA2013-10-035


              A.     Okay. I know it's different because she's got clear
              radiologic evidence of the syrinx, again, in my opinion and the
              radiologist's opinion.

              My opinion that there is contribution from the syrinx comes from,
              No. 1, the nature of the injury. This was a severe injury and it - -
              with a forced version of the head, that would be the right kind of
              traumatic event to cause a syrinx or to worsen a pre-existing
              syrinx.

              And the fact that she has not responded completely to injections
              supports contribution from the syrinx, in my mind.

Thus, although Dr. Lawson's testimony clearly reflects her opinion that Briggs currently has a

T4-7 syrinx, that testimony does not support the jury's finding that Briggs had an existing

syrinx prior to the workplace incident.

       {¶ 19} The issue regarding whether the workplace incident either caused the syrinx or

substantially aggravated a pre-existing syrinx was further elaborated on cross-examination

where Dr. Lawson reiterated:

              Q.     And just to clarify your earlier testimony, I believe you
              stated that the only real way to confirm the existence of a C3-C4
              protrusion or a syrinx would be an MRI; is that correct?

              A.     Yes.

              Q.     So you are not able to conclude within a reasonable
              degree of medical certainty that the C3-C4 disc protrusion or
              syrinx was caused by the workplace injury; is that correct?

              A.    I can neither confirm that it was caused nor confirm that it
              was not caused.

Finally, on re-direct, Dr. Lawson again testified:

              Again, my opinion is based on my experience with patients who
              have nerve disorders; the fact that the - - that the injury was
              consistent with, you know, the sort of trauma that would
              aggravate a syrinx if it was pre-existing or creative, if it was there;
              the fact that she has persistence of her pain despite, you know,
              using therapies that should help with [RSD].

       {¶ 20} We find the trial court did not err in granting appellees' motion for judgment

                                               -9-
                                                                   Madison CA2013-10-035

notwithstanding the verdict. As previously noted, the jury did not find that the workplace

incident caused Briggs' T4-7 syrinx.       Rather, the jury found that the workplace injury

substantially aggravated a pre-existing condition. In vacating the jury's verdict and entering

judgment in favor of appellees, the trial court found that Briggs failed to present testimony

that she had a pre-existing T4-7 syrinx.

       {¶ 21} We agree with the trial court's decision.     Although Briggs presented the

testimony of Dr. Lawson who clearly testified that she believed Briggs' workplace incident

could have aggravated a pre-existing T4-7 syrinx, no evidence was introduced in the record

to show that the T4-7 syrinx existed prior to the injury. This evidence is crucial because,

without any evidence to suggest that Briggs' T4-7 syrinx existed prior to the workplace

incident, Briggs was unable to show that the T4-7 syrinx was substantially aggravated by the

workplace incident pursuant to R.C. 4123.01(C)(4). Dr. Lawson's testimony suggests only a

mere possibility of a causal connection. Jefferson v. CareWorks of Ohio, Ltd., 10th Dist.

Franklin No. 10AP-785, 2011-Ohio-1940, ¶ 17 ("when expert medical testimony is required in

a case to establish a causal connection between the industrial injury and a subsequent

physical condition, the proof must establish a probability and not a mere possibility of such

causal connection"). Therefore, because the jury found that Briggs' substantially aggravated

a pre-existing condition without sufficient evidence regarding preexistence of the condition,

the trial court did not err when it granted appellees judgment notwithstanding the verdict.

Briggs' sole assignment of error is overruled.

       {¶ 22} Judgment affirmed.


       HENDRICKSON, P.J., and PIPER, J., concur.




                                              - 10 -